Title: From George Washington to John Crane, 4 June 1782
From: Washington, George
To: Crane, John


                  
                     Sir
                     
                        4 June 1782
                     
                  
                  I should have taken an Opportunity of expressing in public Orders
                     how much I was satisfied with the Gentlemen who were so kind as to assist in
                     preparing for the celebration of the birth of the Dauphin, but the matter being
                     not altogether of a Military nature, I thought it best to communicate my
                     sentiments in this manner.
                  You will therefore be pleased to accept my thanks for your
                     exertions on that occasion & believe me Sir Your very hum. Servant.
                  
               